Per Curiam.

Having thoroughly reviewed the record, we agree with the board’s findings of misconduct. We also agree with the board’s recommendation, to which neither party has objected. Accordingly, respondent is hereby ordered suspended from the practice of law in Ohio for two years, but he is to be credited for the time he has served under our order of August 31, 1987. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.